DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  It is responsive to the amendments and response dated 6/2/21. Claims 1-20 are presented for examination.

Response to Arguments
2.    Applicant’s arguments, see pages 9-12 of Applicant’s Remarks, filed 04/29/2021, with respect to the claim objections and 35 USC 103 rejections of claims 1-20 have been fully considered and are persuasive. The rejections of these claims have been withdrawn since the amendments remedy the previous issues.

Allowable Subject Matter
3.    Claims 1-20, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, the document to Madsen et al., entitled “Aalborg Universitet Real-time Image-Based Lighting for Outdoor Augmented Reality under dynamically changing illumination conditions”, 1 January 2006, pages 364-371, discloses making a robust system capable of estimating the lighting of an outdoor scene, and apply the light changes to the virtual augmented objects that are placed 
Machiel et al. (US 20180236354) discloses a system having a plurality of luminaries, wherein each of the luminaires may take any of a variety of forms, e.g. a ceiling mounted luminaire, a wall-mounted luminaire, a wall washer, or a free-standing luminaire. See paragraph 29. Machiel further teaches means for adjusting physical lights based on captured properties of a virtual scene. See paragraphs 3-4, 28-34.
However, the combination of Madsen and Machiel fails to provide a system and method for virtual feature development for theme parks attractions and the evaluation of an augmented reality (AR) experience provided to a user comprising: a controller communicatively coupled to a display system and a physical light, wherein the controller is configured to adjust the appearance of the virtual feature to an updated appearance based on the feedback indicative of the operational parameter of the physical light, and to adjust the operational parameter of the physical light based on the additional feedback indicative of the state of the virtual light, or both.
 These features distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record. Accordingly, the limitations of claims 1-20 of the current application are allowed over the prior art.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






WS
07/22/2021